DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
This action is in responses argument filed on 13 September 2021.  Claims 1, 16, 17 and 18 have been amended.  Claims 5, 7-8, 19 and 23 have been cancelled.  Claims 1-4, 6, 9-18, 20-22 and 24-26 are currently pending and have been examined. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 September 2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2 ,  8-18  20-22 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Pirooz (US Pub., No 2017/0249606 A1) in view of view of Ronca et al (US pub., 2015/0363876 A1)
With respect to claim 1, Pirooz teaches a method for facilitating utilization of processing resources of a plurality of user electronic devices for mining of cryptocurrency wherein the plurality of user electronic devices are configured with a corresponding plurality of user applications, each of the plurality of user applications including code for a cryptocurrency mining module and code for antivirus protection (paragraph [0072], discloses  electronic currency mining applications  may also comprise additional desired instructions and/or applications, such as to provide for enhanced security and/or protection against access to user devices [antivirus protection]  … ), the method comprising:
 
receiving, from each of the plurality of user electronic devices, mining activity data indicative of the extent to which each of the plurality of user electronic devices is utilized by a cryptocurrency mining pool to perform cryptocurrency mining operations  wherein each of the user applications is configured with application settings establishing conditions under which a corresponding one of the plurality of user electronic devices may be utilized to perform the (Fig. 4. paragraph [0066], discloses  a user may transmit a request for an electronic currency mining application  and provide their agreement to the terms of a predetermined distribution agreement [settings establishing conditions under which a corresponding one of the plurality of user electronic devices may be utilized to perform the cryptocurrency mining operations]  electronic currency mined by their user devices.., any electronic currency mined by the user’s devise 10 is to be distributed or may selected an available entity  to receive a at least  a portion of such mined electronic currency form a list and paragraph [0097], discloses a different electronic currency to that mined by the user(s) )   setting for a one or the user application instantiated on a one of the plurality of user electronic devices includes an idle mode setting the idle mode setting preventing  the one of the plurality of user electronic devices  from starting cryptocurrency mining operation  except when the one of the plurality of user electronic devices detect that it has not experienced any user activity for more than a predefined amount of time such that, based on the idle mode setting, cryptocurrency mining operations are only able to start on the one of the plurality of user electronic devices after the one of the plurality of user electronic devices detects that it has not experienced any user activity  for more than the predefined amount of time (paragraph [0074], discloses when the user device is substantial idle and not being used to execute other application  or computational takes by the user [has not experienced any user activity] , the electronic currency mining application may automatically determine a relative computational capacity of the user device 10 and then automatically execute using a portion of the computational resources of the user device such as to allow the background execution with a reduced or minimized disruption to other common computational task on the user device) and  wherein the code for antivirus protection includes in the one of the user application is configured to allow executions of the code for the (paragraph [0072], discloses the electronic currency mining application may also comprise additional desired instructions and/or applications, such as to provide for enhanced security and/or protection against access to the user devise 10 by unauthorized outside parties.  In such an embodiment, these additional instructions and/or applications may desirably reduce the risk of the user device 10 being successfully targeted by unauthorized malware, virus or other attacks which may disrupt or corrupt the distributed electronic currency mining method without the authorization of the user or the web server 2) and to adjust the cryptocurrency mining operation to prevent performance degradation of the one or the plurality of user electronic devices (paragraph [0072], discloses updates and/or revisions may be provided to the user device  10 [prevent performance degradation], such as to improve performance and /or security of the eclectic currency mining application executing on the user device).  
Pirooz  teaches the above elements including receiving, from at least one of the cryptocurrency mining pool and a cryptocurrency server separate from cryptocurrency mining pool (Fig. 1, paragraphs [0046]-[0047] discloses electronic currency mining web server 20 .., electronic currency mining  webserver 30 [separate mining pool] and paragraph [0050], discloses electronic currency network comprises one or more eclectic currency mining pools.., and the third party electronic  currency mine pool may comprise ) , maximize the amount of electronic currency mined by user devices 10 (paragraph [0073]), currencies which may be held in accounts on or controlled by the web server 20 (paragraphs [0078],  [0080], and [0095] ).   
  
However, Ronca teaches an aggregate amount of cryptocurrency (Fig. 6, 612, discloses aggregate amount of cryptocurrency);  
exchanging, by communicating with a cryptocurrency exchange server, the aggregate amount cryptocurrency for an aggregate amount of currency other than cryptocurrency (paragraph [0012], discloses the processor aggregate the first amount of cryptocurrency with an aggregated amount of the cryptocurrency in the enterprise account); and 
allocating the aggregate amount of currency among a plurality of user accounts respectively associated with the plurality of user electronic devices (paragraph [0012]-[0013], discloses aggregate the first amount of cryptocurrency with aggregated  amount of the cryptocurrency  in the enterprise account… the system comprises a memory operable to store a customer account associated with a customer.., the system transfer of  the first amount of cryptocurrency to an account associated with the recipient [allocating]).   Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify the maximized the amount of electronic currency mined by the user devices of Pirooz with feature that able to aggregated the first amount of cryptocurrency of Ronca in order to 
With respect to claims 2, Pirooz in view of Ronca teaches elements of claim 1, furthermore, Pirooz teaches the method further including directing a reward to one of (paragraph [0091], discloses detect execution of one or more specific task or application, paragraph [0097], discloses cash  currency which may be electronically transferred as an electronic cash currency transfer, and/or transferred as a conventional physical payment such as cheque, bank draft, physical cash  payment  or other negotiable financial instrument for  example  .., paragraph  [0098], disclose an electronic currency mining participation  prize or incentive  for example ). Pirooz failed the corresponding detected execution task or participation prize or incentive includes a reward to one of the plurality of user accounts having an account balance exceeding a predefined amount of currency.
However, Ronca teaches the plurality of user accounts having an account balance exceeding a predefined amount of currency (paragraph [0061], discloses an account paragraph [0103], discloses cryptocurrency account balance and paragraph [0208], discloses determining where the quantity of cryptocurrency exceed the total quantity of currency exceeds the total quantity  of cryptocurrency with customer  account ).  Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify the execution of one or more task or application of Pirooz with determining where the quantity of cryptocurrency exceed the total quantity of currency exceeds the total quantity of cryptocurrency with customer account of Ronca in order if so then peer-to-peer engine may purchase on the behalf of customer (see Ronca, paragraph [0208]). 
1 furthermore, Pirooz teaches the method monitoring usage of computer resources by processes executing on the one of the plurality of user electronic devices (paragraph [0074], discloses monitoring other computational tasks or software application executing [usage] on a user device   .., detecting execution of one or more specific task or application)); 
determining, based upon the monitoring, that one of the processes is consuming greater than a predefined threshold of the computer resources (paragraph [0056] discloses tracking the mining of an electronic  currency completed by the user devise.., or earned and received…); and
stopping ones of the processes corresponding to the cryptocurrency mining operations or delaying execution of one or more scheduled tasks corresponding to the cryptocurrency mining operations (paragraph [0067], discloses declining to remove a selected option as part of a request for another application or services..).
With respect to claims 10, Pirooz in view of Ronca teaches elements of claim 1 furthermore, Pirooz teaches the method    wherein the application settings for a one of the user applications instantiated on a one of the plurality of user electronic devices (paragraph [0088], discloses user may also agree to the terms of a predetermined distribution agreement which specifies the distribution of any electronic currency mined by the user). Pirooz failed to teach the corresponding setting includes a full screen mode setting configurable to restrict the one of the plurality of user electronic devices from performing the cryptocurrency mining operations when the one of the plurality of user electronic devices is operating in a full screen mode
paragraph 0099], discloses a customer 102 may be prompted [screen mode] to input user credentials before sending a request [preventing the user electronic devices from performing ]).    Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was to modify execute other application or computational tasks by user of Pirooz with allowing to input a credential upon prompt of Ronca in order to authentication a customer 102 (see Ronca paragraph [0099]). 
With respect to claims 11, Pirooz in view of Ronca teaches elements of claim 10 furthermore, Pirooz teaches the method   further including: monitoring usage of computer resources by processes executing on the one of the plurality of user electronic devices (paragraph [0074], discloses monitoring other computational tasks or software application executing [usage] on a user device   .., detecting execution of one or more specific task or application)); 
determining, based upon the monitoring, that one of the processes is consuming greater than a predefined threshold of the computer resources (paragraph [0056] discloses tracking the mining of an electronic  currency completed by the user devise.., or earned and received…); and
stopping ones of the processes corresponding to the cryptocurrency mining operations or delaying execution of one or more scheduled tasks corresponding to the cryptocurrency mining operations (paragraph [0067], discloses declining to remove a selected option as part of a request for another application or services..).
(paragraph [0073], discloses  maximize the amount of electronic  currency mined by user devices and paragraph [0089], discloses improve performance and/or security of the electronic currency mining application executing on the user devise 10 ). 
With respect to claims 13 Pirooz in view of Ronca teaches elements of claim 1 furthermore, Pirooz teaches the method    wherein the application settings for a one of the user applications instantiated on a one of the plurality of user electronic devices includes a CPU percentage setting which sets a maximum load of a processor of the one of the plurality of user electronic devices during performance of the cryptocurrency mining operations (Figs. 2-3 paragraph [0051, discloses  user devise 10 may comprise any suitable user commuting devices..  ).
With respect to claims 14, Pirooz in view of Ronca teaches elements of claim 1 furthermore, Pirooz  teaches the method  wherein a one of the plurality of user electronic devices includes a multicore processor having a plurality of cores wherein the multicore processor executes a plurality of processes, the method further including allocating one or more of the plurality of cores to ones of the processes corresponding to the cryptocurrency mining operations wherein other of the plurality of cores are allocated to remaining ones of the (paragraph [0049], discloses mining allocation, transfer of electronic currency between users) . 
With respect to claims 15, Pirooz in view of Ronca teaches elements of claim 1 furthermore, Pirooz teaches the method wherein the user applications are provided to the plurality of user electronic computer devices over a network (Fig. 1, user devise paragraph [0045], discloses network environment in which computer implemented and includes one or more user electronic devices  ...). 
	With respect to claim 16, Pirooz teaches a method for facilitating utilization of processing resources of a plurality of user electronic devices for mining of cryptocurrency wherein the plurality of user electronic devices are configured with a corresponding plurality of user applications, each of the plurality of user applications including code for a cryptocurrency mining module and code for functionality different from the mining of cryptocurrency(paragraph [0072], discloses  electronic currency mining applications  may also comprise additional desired instructions and/or applications, such as to provide for enhanced security and/or protection against access to user devices   … ),), the method comprising: 
receiving, from each of the plurality of user electronic devices, mining activity data indicative of the extent to which each of the plurality of user electronic devices is utilized by a cryptocurrency mining pool to perform cryptocurrency mining operations  wherein each of the user applications is configured with application settings establishing conditions under which a corresponding one of the plurality of user electronic devices may be utilized to perform the cryptocurrency mining operations (Fig. 4. paragraph [0066], discloses  a user may transmit a request for an electronic currency mining application  and provide their agreement to the terms of a predetermined distribution agreement [settings establishing conditions under which a corresponding one of the plurality of user electronic devices may be utilized to perform the cryptocurrency mining operations]  electronic currency mined by their user devices.., any electronic currency mined by the user’s devise 10 is to be distributed or may selected an available entity  to receive a at least  a portion of such mined electronic currency form a list and paragraph [0097], discloses a different electronic currency to that mined by the user(s) )   setting for a one or the user application instantiated on a one of the plurality of user electronic devices includes an idle mode setting the idle mode setting preventing  the one of the plurality of user electronic devices  from starting cryptocurrency mining operation  except when the one of the plurality of user electronic devices detect that it has not experienced any user activity for more than a predefined amount of time such that, based on the idle mode setting, cryptocurrency mining operations are only able to start on the one of the plurality of user electronic devices after the one of the plurality of user electronic devices detects that it has not experienced any user activity  for more than the predefined amount of time (paragraph [0074], discloses when the user device is substantial idle and not being used to execute other application  or computational takes by the user [has not experienced any user activity] , the electronic currency mining application may automatically determine a relative computational capacity of the user device 10 and then automatically execute using a portion of the computational resources of the user device such as to allow the background execution with a reduced or minimized disruption to other common computational task on the user device) and  wherein the code for antivirus protection includes in the one of the user application is configured to allow executions of the code for the cryptocurrency mining module in the one of the user application in order to enable of the cryptocurrency mining operation to occur even when antivirus protection is enabled block other (paragraph [0072], discloses the electronic currency mining application may also comprise additional desired instructions and/or applications, such as to provide for enhanced security and/or protection against access to the user devise 10 by unauthorized outside parties.  In such an embodiment, these additional instructions and/or applications may desirably reduce the risk of the user device 10 being successfully targeted by unauthorized malware, virus or other attacks which may disrupt or corrupt the distributed electronic currency mining method without the authorization of the user or the web server 2) and to adjust the cryptocurrency mining operation to prevent performance degradation of the one or the plurality of user electronic devices (paragraph [0072], discloses updates and/or revisions may be provided to the user device  10 [prevent performance degradation], such as to improve performance and /or security of the eclectic currency mining application executing on the user device); and 
 
  receiving, value in consideration of the cryptocurrency mining operation performed by one of the plurality of user electronic device wherein the received value is in the form of at least one of cryptocurrency and a currency other than cryptocurrency (paragraph [0081], discloses a selected currency of such as flat or cash currency mined by a group of fuser devices 10 to selected one or several particular user devise 10…).  
Pirooz teaches the above elements including wherein the received value is used as payment for at least (paragraph [0081] discloses   selected portion of electronic currency (or equivalent value) mined by a group of user devices 10 as a monthly ( or other periodic) participation lottery, such as to promote participation of users and/or incentivize providing availability of user devices 10 for distributed electronic currency mining according to the above-described systems [fee associated with usage] and paragraph [0098], discloses an electronic currency mining participating prize or incentive).  Pirooz failed to teach the corresponding portion of payment is a fee associated with usage of the one of the plurality of user applications.
However, Ronca teaches at least a portion of a fee associated with usage of the one of the plurality of user applications (paragraph [0072], discloses transaction fees .., and paragraph [0081], discloses fees charges by third parties...). Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify a currency mining participate prize or incentive of Pirooz with executing by adjusted electronic money security modules, at least one electronic money transaction involving the electronic money wherein the   charging fees by third parties of Ronca in order to the cryptocurrency less any fee or cost associated with the requested exchange (see Ronca paragraph [0223])

	With respect to claim 17, Pirooz teaches a computer-implemented system for facilitating utilization of processing resources of a plurality of user electronic devices for mining of cryptocurrency wherein the plurality of user electronic devices are configured with a corresponding plurality of user applications, each of the plurality of user applications including code for a cryptocurrency mining module and code for functionality different from the mining of cryptocurrency(paragraph [0072], discloses  electronic currency mining applications  may also comprise additional desired instructions and/or applications, such as to provide for enhanced security and/or protection against access to user devices   …), the system comprising: 
	a processor (  processor and paragraph [0009], discloses computer  processor); and 
(paragraph [0007], discloses a computer -readable memory module comprising computer-readable instruction  and paragraphs [0027]-[0029]   ), cause the processor to:
receive, from each of the plurality of user electronic devices, mining activity data indicative of the extent to which each of the plurality of user electronic devices is utilized by a cryptocurrency mining pool to perform cryptocurrency mining operations wherein each of the user applications is configured with application settings establishing conditions under which a corresponding one of the plurality of user electronic devices may be utilized to perform the cryptocurrency mining operations (Fig. 4, paragraph [0030], discloses an electronic currency mining application and an agreement from a user to terms of a predetermined electronic currency distribution  [establishing condition],   paragraph [0066], discloses  a user may transmit a request for an electronic currency mining application  and provide their agreement to the terms of a predetermined distribution agreement [settings establishing conditions under which a corresponding one of the plurality of user electronic devices may be utilized to perform the cryptocurrency mining operations]  electronic currency mined by their user devices.., any electronic currency mined by the user’s devise 10 is to be distributed or may selected an available entity  to receive a at least  a portion of such mined electronic currency form a list and paragraph [0097], discloses a different electronic currency to that mined by the user(s) )  
wherein the application setting for a one or the user application instantiated on a one of the plurality of user electronic devices (paragraph [0087], discloses   the electronic mining application may comprise executable computer instruction suitable for execution on the user device 10), includes an game mode setting the game mode setting preventing the one of the detect that the one of the plurality of user electronic devices is executing an interactive electronic game application (paragraph [0074], discloses detecting execution on one or more specific task or application to provide for instructions   to enable automatic execution of the electronic currency mining to mine electronic currency in a background or concurrent execution mode upon detection of such specific tasks or application [game mode setting] and paragraph [0091] discloses  electronic currency mining application may execute on the user devise 10 only when the user device is substantial idle and not being using to executing other application or computational tasks by user ) and wherein the code for antivirus protection included in the one of the user application is configured to allow execution of the code for the cryptocurrency mining module in the one of the user applications in order to enable the cryptocurrency mining operations to occur even when antivirus protection is enabled and to block other malicious mining attempts and when wherein the one of the plurality of user electronic devices is configured to monitor usage of computer resource by processes executing on the one of the plurality of user electronic device (paragraph [0072], discloses the electronic currency mining application may also comprise additional desired instructions and/or applications, such as to provide for enhanced security and/or protection against access to the user devise 10 by unauthorized outside parties.  In such an embodiment, these additional instructions and/or applications may desirably reduce the risk of the user device 10 being successfully targeted by unauthorized malware, virus or other attacks which may disrupt or corrupt the distributed electronic currency mining method without the authorization of the user or the web server 2)  and to adjust the cryptocurrency  mining operations to prevent previous degradation of the one the plurlity of user electronic device paragraph [0072], discloses updates and/or revisions may be provided to the user device  10 [prevent performance degradation], such as to improve performance and /or security of the eclectic currency mining application executing on the user device).  
 Pirooz  teaches the above elements including receiving, from at least one of the cryptocurrency mining pool and a cryptocurrency server separate from cryptocurrency mining pool (Fig. 1, paragraphs [0046]-[0047] discloses electronic currency mining web server 20 .., electronic currency mining  webserver 30 [separate mining pool] and paragraph [0050], discloses electronic currency network comprises one or more eclectic currency mining pools.., and the third party electronic  currency mine pool may comprise ) , maximize the amount of electronic currency mined by user devices 10 (paragraph [0073]), currencies which may be held in accounts on or controlled by the web server 20 (paragraphs [0078],  [0080], and [0095] ).   Pirooz failed to teach the corresponding maximize amount of electronic currency is aggregated and the aggregated amount cryptocurrency is exchanged  and allocating the aggregated amount of currency amount a plurality of user account respectively associated  with the plurality of user electronic device and the corresponding account is a user account.  
  
However, Ronca teaches an aggregate amount of cryptocurrency (Fig. 6, 612, discloses aggregate amount of cryptocurrency);  
exchanging, by communicating with a cryptocurrency exchange server, the aggregate amount cryptocurrency for an aggregate amount of currency other than cryptocurrency (paragraph [0012], discloses the processor aggregate the first amount of cryptocurrency with an aggregated amount of the cryptocurrency in the enterprise account); and 

With respect to claim 18, Pirooz a user electronic device conjured for mining of cryptocurrency, the user electronic device including: 
	a processor (  processor and paragraph [0009], discloses computer  processor); and 
	a memory including instructions which, when executed by the processor (paragraph [0007], discloses a computer -readable memory module comprising computer-readable instruction  and paragraphs [0027]-[0029]   ),
code for monitoring usage of computer resources by processes executing on the one of the plurality of user electronic devices (paragraph [0074], discloses monitoring other computational tasks or software application executing [usage] on a user device   .., detecting execution of one or more specific task or application)); 
(paragraph [0056] discloses tracking the mining of an electronic  currency completed by the user devise.., or earned and received…); and
stopping ones of the processes corresponding to the cryptocurrency mining operations or delaying execution of one or more scheduled tasks corresponding to the cryptocurrency mining operations (paragraph [0067], discloses declining to remove a selected option as part of a request for another application or services..).
Pirooz teaches the above elements including code for user application including code for a cryptocurrency mining module and a code for functionality different from mining of cryptocurrency wherein the code for the cryptocurrency mining module is configured to cause the processor to send mining activity data indicative of the extent to which the user electronic devices is utilized by a cryptocurrency mining pool to perform to perform cryptocurrency mining operations Fig. 4. paragraph [0066], discloses  a user may transmit a request for an electronic currency mining application  and provide their agreement to the terms of a predetermined distribution agreement [settings establishing conditions under which a corresponding one of the plurality of user electronic devices may be utilized to perform the cryptocurrency mining operations]  electronic currency mined by their user devices.., any electronic currency mined by the user’s devise 10 is to be distributed or may selected an available entity  to receive a at least  a portion of such mined electronic currency form a list and paragraph [0097], discloses a different electronic currency to that mined by the user(s) )   wherein each of the user applications is configured with application settings establishing conditions under which a corresponding one of the plurality of user electronic devices may be utilized to perform the cryptocurrency mining (paragraph [0066], discloses  a user may transmit a request for an electronic currency mining application  and provide their agreement to the terms of a predetermined distribution agreement [settings establishing conditions under which a corresponding one of the plurality of user electronic devices may be utilized to perform the cryptocurrency mining operations]  electronic currency mined by their user devices.., any electronic currency mined by the user’s devise 10 is to be distributed or may selected), and when the code for antivirus protection action is configured to allow execution  of the code for the cryptocurrency mining module in the one of the user application in order to enable the cryptocurrency  mining operations  occur even when antivirus protection  is enabled and to block other malicious mining attempt (paragraph [0089], discloses the electronic currency mining application may also comprise desired instructions and/or application, such as to provide for enhanced security and/or application, such as to provide for enhanced security  and/or protection against access to the user device.., reduce the risk of the user device 10 being successfully targeted by unauthorized malware, virus or other attach which may disrupt or the distributed electronic  currency ..) and the electronic currency mining application may execute on the user device 10 is substantially idle and not being used to execute  other application or computational tasks by user (paragraph [0074]) .  Pirooz failed to teach the corresponding idle mode setting includes  full screen mode setting , the full screen mode setting preventing the user electronic  device from performing the cryptocurrency  mining operation when  the user electronic  device detect that user electronic  devices  is operating a full screen mode.
However, Ronca teaches  wherein the application setting include full screen mode setting , the full screen mode setting preventing the user electronic  device from performing the detect that user electronic  devices  is operating a full screen mode (paragraph 0099], discloses a customer 102 may be prompted [screen mode] to input user credentials before  sending a request  [preventing  the user electronic  devices from perfuming]).    Therefore, it would have been obvious to the one ordinary skill in the art at  the time of the invention was to modify execute other application or computational tasks by user of Pirooz with allowing to input a credential upon prompt of Ronca in order to authentication a customer 102 (see Ronca paragraph [0099]). 
With respect to claims 20, Pirooz in view of Ronca teaches elements of claim 18 furthermore, Pirooz teaches the user devices wherein the code for functionality different from the mining of cryptocurrency corresponds to code for interactive electronic gaming (paragraph [0074], discloses detecting execution on one or more specific task or application to provide for instructions   to enable automatic execution of the electronic currency mining to mine electronic currency in a background or concurrent execution mode upon detection of such specific tasks or application [game mode setting] and paragraph [0091] discloses  electronic currency mining application may execute on the user devise 10 only when the user device is substantial idle and not being using to executing other application or computational tasks by user ). 
With respect to claims 21, Pirooz in view of Ronca   teaches elements of claim 18 furthermore, Pirooz teaches  the user device wherein the application settings for a one of the user applications instantiated on a one of the plurality of user electronic devices includes an idle mode setting configurable to restrict the one of the plurality of user electronic devices from performing cryptocurrency mining operations except when the one of the plurality of user electronic devices has been idle for more than a predefined amount of time paragraph [0074], discloses detecting execution on one or more specific task or application to provide for instructions   to enable automatic execution of the electronic currency mining to mine electronic currency in a background or concurrent execution mode upon detection of such specific tasks or application [game mode setting] and paragraph [0091] discloses  electronic currency mining application may execute on the user devise 10 only when the user device is substantial idle and not being using to executing other application or computational tasks by user )
With respect to claims 22, Pirooz in view of Ronca teaches elements of claim 18 furthermore, Pirooz teaches the user device wherein the application settings for a one of the user applications instantiated on a one of the plurality of user electronic devices includes a game mode setting configurable to restrict one of the plurality of user electronic devices from performing the cryptocurrency mining operations when the one of the plurality of user electronic devices is executing an interactive electronic game application (paragraph [0074], discloses detecting execution on one or more specific task or application to provide for instructions   to enable automatic execution of the electronic currency mining to mine electronic currency in a background or concurrent execution mode upon detection of such specific tasks or application [game mode setting] and paragraph [0091] discloses  electronic currency mining application may execute on the user devise 10 only when the user device is substantial idle and not being using to executing other application or computational tasks by user ) 
With respect to claims 24, Pirooz in view of Ronca teaches elements of claim 18 furthermore, Pirooz teaches the user device wherein the application settings includes a thread count setting which sets a number of hashing threads which may be used for the cryptocurrency (paragraph [0073], discloses  maximize the amount of electronic  currency mined by user devices). 
With respect to claims 25 Pirooz in view of Ronca teaches elements of claim 18 furthermore, Pirooz teaches the method    wherein the application settings includes a CPU percentage setting which sets a maximum load of a processor during performance of the cryptocurrency mining operations (Figs. 2-3 paragraph [0051, discloses  user devise 10 may comprise any suitable user commuting devices…,  and paragraph [0089], discloses improve performance and/or security of the electronic currency mining application executing on the user devise 10 ).
With respect to claim 26, Pirooz in view of Ronca teaches elements of claim 18 furthermore, Pirooz teaches the user devices  wherein a one of the plurality of user electronic devices includes a multicore processor having a plurality of cores wherein the multicore processor executes a plurality of processes, the method further including allocating one or more of the plurality of cores to ones of the processes corresponding to the cryptocurrency mining operations wherein other of the plurality of cores are allocated to remaining ones of the processes (paragraph [0049], discloses mining allocation, transfer of electronic currency between users ).  
Claims 3, 4 and 6  are rejected under 35 U.S.C. 103 as being unpatentable over Pirooz (US Pub., No 2017/0249606 A1) in view of view of Ronca et al (US pub., 2015/0363876 A1) and further view of Gvili (US Pub., 2016/0134593 A1)
With respect to claims 3, Pirooz in view of Ronca teaches elements of claim 2, furthermore, Pirooz teaches the method wherein subscription to one of the plurality of user (paragraph [0098], discloses an electronic currency mining participation prize or incentive…, selected portion of electronic currency.., the prize or allocation awarded to a selected one or serval particular user device 10) and Ronca teaches transaction fee (paragraph [0072] ) and fees charges by the third parties (paragraph [0081]).    Nevertheless, neither Pirooz,   Ronca explicitly teach the corresponding subscription is subsidized by the related reward,   subsidized for subscription and Ronca does not teach subscription based transaction.  
However, Gvili teaches the reward relates to a subsidized (paragraph [0090], discloses a free subscription).  Therefore it would have been obvious to the one ordinary skill in the art at the time of the time of the invent was made an electronic currency mining participation prize or incentive…, of Pirooz with providing free subscription and payment for purchase may be made by deducting the appropriate funds of Ronca with applying formal for a free subscription of Gvili in order to increase secure communication between a sender and a receiver (see Gvili abstract). 
With respect to claims 4, Pirooz in view of Ronca teaches elements of claim 3, furthermore, Pirooz teaches the method wherein subscription to one of the plurality of user applications (paragraph [0050], discloses certain users and/or client device may be permitted or denied access to certain application and resource based on their access level, subscription level, etc.,), (paragraph [0098], discloses an electronic currency mining participation prize or incentive…, selected portion of electronic currency.., the prize or allocation awarded to a selected one or serval particular user device 10) and Ronca teaches transaction fee (paragraph [0072] ) and fees charges by the third parties (paragraph [0081]).    
However, Gvili teaches the reward relates to a subsidized (paragraph [0090], discloses a free subscription).  Therefore it would have been obvious to the one ordinary skill in the art at 
With respect to claims 6, Pirooz in view of Ronca and further view of Gvili teaches elements of claim 3 furthermore, Pirooz teaches the method wherein each of the user applications includes  code for interactive electronic gaming (paragraph [0074], discloses detecting execution on one or more specific task or application to provide for instructions   to enable automatic execution of the electronic currency mining to mine electronic currency in a background or concurrent execution mode upon detection of such specific tasks or application [game mode]). 
The following prior arts applied in this Office Action:
Pirooz (US Pub., 2017/0249606 A1) discloses a method of distributed mining of an electronic currency is disclosed, including:  providing a link to a user member of an organization; receiving a request from the user activating the link, and an agreement from the user to terms of a predetermined electronic currency distribution agreement to mine electronic currency for the organization, etc. 
Ronca et al (US pub., 2015/0363876 A1) discloses a system comprise memory operable to store customer account, a first float account and a second float account. 

Gvili (US Pub., 2016/0134593 A1) discloses verifiable secure communication between a sender and receiver on at least one shared communication channels. 

Response to Arguments
Applicant’s arguments of 35 U. S.C 103(a) rejection with respect to claim(s) 1-4, 6, 9-18, 20-22 and 24-26 filed on 13 September 2021    have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271.  The examiner can normally be reached on 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SABA DAGNEW/Primary Examiner, Art Unit 3682